Title: From John Adams to John Sinclair, 2 March 1793
From: Adams, John
To: Sinclair, John



Sir,
Philadelphia, March 2. 1793.

I received the letter you did me the honour to write me last summer, with your projects of a Natural History of Sheep, and a Survey of Scotland.
You could not have made a wiser choice. The natural history of that animal, so useful to man, must be very useful as well as very curious: and a detail of particulars relative to your native country, must be interesting to all, but especially to the inhabitants of it.
You are apprehensive that you and I shall not meet again, and not without reason. Yet I assure you, a voyage to this country, and a journey through it, might be made in as short a time very nearly as you required for your tour of Europe; and you will find beauty and fame at least, though not much power. This is the only rising country in the world, and it rises with a rapidity that outstrips all calculation. I wonder that travellers are not more inquisitive after it.
Europe discovers a disposition to try over again the old experiment of elective governments: but they will find that giving them the name of representative governments, will not prevent them from having the same effect upon the emulation and ambition of the human heart which they ever had.
We, in this country, enjoy a delicious tranquillity at present, and if your European fermentations should not disturb us, shall continue to be happy.
If you, Sir John, will do us the honour to come and see us, you will be treated with a cordial civility, notwithstanding your title; and no man will be more happy to receive you than, Sir, your most obedient and most humble servant,
John Adams.